Citation Nr: 0505344	
Decision Date: 02/25/05    Archive Date: 03/04/05

DOCKET NO.  03-28 214	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for a psychiatric disorder 
to include post-traumatic stress disorder and depression. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel 




INTRODUCTION

The veteran served on active duty from September 1974 to 
September 1976.    

This appeal comes before the Board of Veterans' Appeals 
(Board) from a rating decision dated in March 2003 of the 
Buffalo, New York, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied entitlement to service 
connection for post-traumatic stress disorder (PTSD).   

In September 2003, the veteran withdrew her request for a 
Board hearing.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran contends that service connection for PTSD and 
depression is warranted because her PTSD and depression are 
due to being sexually assaulted while in service.  

There is medical evidence of current treatment for depression 
and anxiety.  Associated with the record are private medical 
records showing treatment for depression and anxiety since 
1995.  The private medical records show that the veteran was 
started on Zoloft in December 1996.  Private medical records 
dated in 2002 show that the veteran continued to take Zoloft.  
In a July 2002 statement, M. F., R. N., a counseling 
therapist, stated that the veteran had PTSD related to sexual 
trauma.  However, it appears that this therapist is the 
veteran's co-worker and did not treat or evaluate the 
veteran.  

Regarding the incidents of sexual assault in service, the 
veteran stated that while stationed in Germany, in April 
1975, she was raped by a serviceman after he drove her home 
from a bar.  She indicated that she did not know the name of 
the serviceman.  The veteran also reported that in the fall 
of 1975, she was raped by another serviceman after he drove 
her from a bar to his apartment.  The veteran does not know 
the name of the serviceman.  The veteran stated that she did 
not officially report the incidents.  The veteran indicated 
that she told some staff members at headquarters about the 
second incident, but she was encouraged not to press charges.  
Service records show that the veteran served in Germany from 
February 20, 1975 to September 12, 1976.  

As noted above, the veteran is unable to identify the alleged 
rapists.  She also did not officially report the incidents in 
service or submit any statements from persons who had 
knowledge of the incidents.  However, service medical records 
show that on June 13, 1975, the veteran sought medical 
treatment for nausea and vomiting.  She reported having the 
symptoms for longer than one month.  The assessment was 
abdominal pain.  Diagnostic tests were ordered.  

Service medical records dated July 8, 1975 indicate that the 
veteran's stomach problems persisted.  The impression was 
deferred, rule out urinary tract infection, pregnancy, and 
pelvic inflammatory disease.  A July 29, 1975 service medical 
record indicates that the veteran continued to have the 
nauseated feeling.  The impression was hyperaciditis.  An 
April 1976 service medical record notes that the veteran 
stopped taking birth control pills ten months prior.  A May 
1976 service medical record reflects a diagnosis of 
amenorrhea and rule out pregnancy.  

The Board notes that the complaints of nausea, stomach pain, 
and vomiting were close in time to the first sexual assault 
in April 1975.  Treatments records from a Vet Center dated in 
November 1988 indicate that the veteran sought mental health 
counseling because of an abusive relationship.  The treatment 
record notes that the veteran reported abuse of a sexual 
nature while in service in Germany but the veteran would not 
elaborate.  The record states that further assessment as to 
the veteran's depression, alcohol usage, and possible trauma 
was warranted.  Counseling was recommended.  

The provisions of 38 C.F.R. § 3.304(f) provide, in pertinent 
part, that [i]f a post-traumatic stress disorder claim is 
based on in-service personal assault, evidence from sources 
other than the veteran's service records may corroborate the 
veteran's account of the stressor incident.  Examples of such 
evidence include, but are not limited to: records from law 
enforcement authorities, rape crisis centers, mental health 
counseling centers, hospitals, or physicians; pregnancy tests 
or tests for sexually transmitted diseases; and statements 
from family members, roommates, fellow service members, or 
clergy.  

Evidence of behavior changes following the claimed assault is 
one type of relevant evidence that may be found in these 
sources.  Examples of behavior changes that may constitute 
credible evidence of the stressor include, but are not 
limited to: a request for a transfer to another military duty 
assignment; deterioration in work performance; substance 
abuse; episodes of depression, panic attacks, or anxiety 
without an identifiable cause; or unexplained economic or 
social behavior changes.  38 C.F.R. § 3.304(f)(3). 

An examination is necessary when the record contains 
competent evidence that the claimant has a current disability 
or signs and symptoms of a current disability, the record 
indicates that the disability or signs and symptoms of 
disability may be associated with active service; and the 
record does not contain sufficient information to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002).  
The evidence of a link between current disability and service 
must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. 
Cir. 2003).  

In this case, the veteran's representative has argued that 
she should be provided a VA examination.  The Board finds 
that a psychiatric examination is necessary to clarify 
whether the veteran has a psychiatric disability that is 
related to her period of service.  An examination is also 
needed to determine whether the veteran has PTSD and if so, 
to determine whether there is evidence of record, such as the 
service medical records, which show behavioral changes 
indicative of sexual assault in service.   

The record also shows that the veteran has reported having 
symptoms of depression since service.  The evidence of a 
current diagnosis and treatment of depression along with the 
veteran's report of continuity of symptomatology since 
service satisfies the requirements for an examination.  
Duenas v. Principi, No. 03-12 1251 (Dec. 15, 2004).  A 
psychiatric examination is needed to determine whether the 
veteran has a current psychiatric disorder which is related 
to her period of service.  

Accordingly, this case is remanded for the following action: 

1.  The veteran should be scheduled for a 
psychiatric examination.  The claims file 
and a copy of this remand, should be 
forwarded to the examiner and reviewed in 
conjunction with the examination.  

All current psychiatric diagnoses should 
be reported.  If PTSD is diagnosed, the 
examiner should provide an opinion as to 
the stressors supporting the diagnosis, 
and should express an opinion as to 
whether or not the record indicates 
behavioral changes consistent with the 
assault.  The examiner should review the 
service medical records including the 
treatment records dated in June 1975 and 
July 1975 which show that the veteran 
reported having nausea, vomiting, and 
abdominal pain.  

The examiner should express an opinion as 
to whether it is at least as likely as 
not (50 percent probability or more) that 
the veteran currently has a psychiatric 
disorder that is due to disease or injury 
in service or is otherwise related to her 
period of service.  The examiner should 
provide a rationale for the opinion.

2.  Then the AMC or RO should 
readjudicate the issue of entitlement to 
service connection for PTSD.  If all the 
desired benefits are not granted, a 
supplemental statement of the case should 
be furnished to the veteran and her 
representative.  The case should then be 
returned to the Board, if otherwise in 
order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


